Motion by defendants to reargue appeals from, inter alia, a judgment of the Supreme Court, Westchester County, entered December 27, 1979, which was decided by this court by order dated June 8, 1981. Motion denied. On the court’s own motion the decision and order of this court dated June 8,1981 [82 AD2d 818] are amended to the extent that the decretal paragraph beginning with the word “Judgment” is to read: “Judgment reversed, on the law, and new trial granted as to the 2nd and 7th causes of action in the complaint and on the first, second and fourth counterclaims set forth in the answer (all other causes of action and counterclaims are dismissed), with costs to abide the event, except that the action against defendant Syart Trading Corporation is severed and the complaint as against it is dismissed.” Hopkins, J. P., Lazer, Gibbons and Cohalan, JJ., concur.